Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered October 21, 1992, convicting defendant, after a jury *491trial, of robbery in the first and second degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life and 12 years to life, respectively, unanimously affirmed.
The People met their burden of proving that defendant’s statement to the complainant, "take your money”, was spontaneous and, although uttered in the presence of police officers, was not the result of police custodial interrogation or its equivalent (see, People v Rivers, 56 NY2d 476). Defendant’s other spontaneous statement to the complainant in the course of this encounter, "brother, brother, please don’t let them lock me up”, was not subject to the disclosure requirements of CPL 710.30 because it too was not made to a public servant, and even if it were "arguable” that it was (see, People v Brown, 140 AD2d 266, 270, lv denied 72 NY2d 955), any error in admitting it was harmless in view of the overwhelming evidence of defendant’s guilt (supra). Concur—Ellerin, J. P., Kupferman, Asch and Rubin, JJ.